Citation Nr: 0920585	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  02-06 345	)	DATE
	)
	)

n appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran served on active military duty from October 1966 
to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to service connection 
for PTSD and hepatitis C.

The Veteran appeared at a local hearing in July 2002 before 
an RO Decision Review Officer.  A transcript of the hearing 
testimony is associated with the claims file.  A May 2004 RO 
letter informed him the Travel Board hearing he requested was 
scheduled for June 23, 2004.  Correspondence in the claims 
file notes the initial notice of the hearing to the Veteran's 
then address of record was returned to VA by the U.S. Postal 
Service as undeliverable.  The RO contacted the Veteran and 
obtained his then current address and re-mailed the notice.  
There is no evidence to indicate he did not receive the 
second notice.  He failed to appear for his scheduled 
hearing, and the claims file reflects no evidence of him 
having requested that the hearing be rescheduled.  Thus, the 
request for a Travel Board hearing is deemed withdrawn.  See 
38 C.F.R. § 20.702 (2008).

In an August 2004 decision, the Board reopened the PTSD claim 
and remanded the case to the RO, via the Appeals Management 
Center (AMC), in Washington, DC, for additional development.  
Subsequently, the case was again remanded so the above noted 
Travel Board hearing could be scheduled.  The AMC/RO 
completed the additional development as directed, continued 
to deny the claims, and returned the case to the Board for 
further appellate review.

For the reasons stated the REMAND portion of the document 
below, the claim for entitlement to service connection for 
hepatitis C is REMANDED to the RO via the AMC.



FINDING OF FACT

The preponderance of the probative evidence shows that PTSD 
is not related to a verified in-service stressor, and to the 
extent the claimed stressors may be verified, they were due 
to the Veteran's willful misconduct.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.1(m), (n), 3.102, 3.159, 3.301, 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March 2002 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  Pursuant to a Board 
remand, an August 2006 letter reiterated the above 
information and provided adequate notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  This letter satisfied all VCAA notice 
requirements.

Following issuance of the August 2006 letter, the claim was 
reviewed on a de novo basis, as noted in the March 2009 
supplemental statement of the case.  Thus, any timing-of-
notice error was cured and rendered harmless.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION 
(DSM-IV) is the governing criteria for diagnosing PTSD.  See 
38 C.F.R. § 4.125(a).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate his/her statement as to 
the occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Further, an opinion by a medical health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

Analysis

Although the Veteran has not undergone a Compensation and 
Pension examination for his claimed PTSD, VA outpatient and 
Vet Center records note a diagnosis of PTSD.  Thus, at this 
juncture, the salient issue of the appeal is whether his 
claimed stressors are verified or in fact can be verified.  
See 38 C.F.R. § 3.304(f).

Service personnel records note the Veteran served as a 
machinist, and that he served in Vietnam from April 1968 to 
April 1969.  During his Vietnam service, his unit was the 
603rd Transportation Detachment, which was attached to the 
101st Aviation Battalion.  He asserts that, while he was a 
mechanic, he also performed other duties, to include 
helicopter door gunner.  The stressors he claims as the basis 
for his PTSD include: shooting a water buffalo, threatening 
to kill a fellow soldier, and experiencing "10-day," or 
"short-timers" syndrome secondary to the stress of serving 
in a combat environment.  His first two claimed stressors are 
in fact verified but, ironically, not to his benefit.

In this respect, Special Court-Martial Order Number 1, 
Headquarters, 101st Aviation Battalion (Assault Helicopter), 
March 13, 1969, notes the Veteran was tried by special court-
martial and, pursuant to his pleas of guilty, convicted of 
endangering the lives of nearby Vietnamese civilians when he 
wrongfully and willfully discharged an M-16 rifle; and, 
recklessly damaging two water buffalo, the personal property 
of a Vietnamese national, by shooting them with an M-16 
rifle.  He was also convicted of communicating a threat to 
kill another U.S. soldier with an M-16 rifle.  He was 
sentenced to confinement at hard labor and accessory 
penalties.

An April 2008 RO letter notified the Veteran a determination 
of whether his actions constituted willful misconduct would 
be made, and that he had the right to submit evidence.  In a 
formal Administrative Decision of March 2009, the RO 
determined the acts which resulted in the Veteran's 
conviction by special court-martial constituted willful 
misconduct.  See 38 C.F.R. § 3.301.  Part of the information 
considered in making that determination was the Veteran's 
assertion that 30 days of his confinement was served in a 
connex container at the Long Binh prison, which he asserts 
was a stressful and traumatic event.  The Board notes no 
indication in the service personnel records that the Veteran 
or his defense counsel raised the issue of the conditions of 
his confinement to military authorities, which he had the 
right to do.  See Article 138, Uniform Code of Military 
Justice, 10 U.S.C. § 938.  Thus, the Board attaches no 
validity to this assertion.

The Board notes further that neither event of which the 
Veteran was convicted qualifies as a traumatic event under 
the criteria of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM -IV), as there is no evidence the Veteran was in 
a life-threatening situation at the time they occurred.  
Although he endangered the lives of local civilians, his own 
life was not endangered.  Second, even if either is somehow 
deemed a traumatic event, applicable law and regulation 
preclude a grant of service connection.  October 2001 and 
February 2002 outpatient entries note the Veteran claimed he 
was under hostile fire when he shot the water buffalo.  
Nonetheless, he chose not to present that assertion as a 
defense at his court-martial.

As properly noted by the RO in the March 2009 decision, 
service connection is allowable only for an injury or disease 
incurred in the Line of Duty and not due to willful 
misconduct.  See 38 C.F.R. §§ 3.1(n), 3.301(a).  In light of 
the fact the Veteran was convicted by a lawfully convened 
tribunal, the wrongfulness of his actions and his knowledge 
of the probable consequences of them are established.  Thus, 
his wrongful discharge of a firearm, damaging the water 
buffalo, and his threat to kill another soldier, may not be 
the basis of a stressor on which a PTSD claim is based as 
they are evidence of the appellant's own willful misconduct.  
Id.

As noted above, the Veteran also asserts 10-day or short-
timers' syndrome as a claimed stressor.  At the RO hearing he 
did not specifically assert that he in fact experienced or 
manifested short-timer's syndrome in Vietnam but noted that 
he believed in it.  The Board will infer he meant he in fact 
manifested that trait during his tour in Vietnam, especially 
since his written submissions were more specific.  The 
preponderance of the evidence, however, is against this 
assertion.

As evidence in support of his claim, the Veteran submitted 
Operations Reports-Lessons Learned-- of the 101st Airborne 
Division, for the period ending 31 January 1969.  In the 
medical section of the report, Army medical officials noted 
that a great number of individuals exhibited characteristics 
of so-called "10 Months Syndrome," which was essentially 
described as soldiers who were within a couple months of 
completing their tour of duty and feared injury or death 
during the remaining period.

The report goes on to specifically note most of those who 
exhibited the traits could be returned to duty within 48 to 
72 hours with the help of sedation, rest, recreation, and 
supportive psychotherapy.  Here, the Veteran's service 
treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for, stress-
related symptoms during his tour in Vietnam or otherwise.  He 
denied any prior history of depression or excessive worry on 
his October 1969 Report Of Medical History at his examination 
for separation from active service.  The October 1969 Report 
Of Medical Examination For Separation notes the psychiatric 
area is assessed as normal.

Among the materials submitted by the Veteran is an undated 
self-assessment for PTSD.  He notes on the form that, in 
addition to duties as a machinist, he also performed duty in 
graves registration.  He also checked boxes claiming service 
in armed combat or enemy action, being bombed and exposed to 
booby traps.  The Board finds no documentary evidence to 
support these assertions, and deems the Veteran's recall 
unreliable.

In light of the above, the Board is constrained to find the 
claimed stressors are not verified.  38 C.F.R. §§ 3.1(m), 
(n), 3.301, 3.303, 3.304(f).  The Board notes the VA 
outpatient entries of October 2001 and February 2002 note 
that the Veteran reported, while in Vietnam, there was a 
dispute between another soldier and the unit sergeant major.  
The soldier entered the sergeant major's tent and detonated a 
grenade which killed both of them.  The Veteran reportedly 
was outside the tent when the incident occurred.  The entry 
does not note any information which would provide a basis to 
verify this claimed event. The Veteran has also not asserted 
this event was an in-service stressor, and he did not mention 
it at the hearing.  Thus, the Board has not addressed it on 
the merits.

In his written submissions and hearing testimony in support 
of his hepatitis C claim, the Veteran asserted that part of 
his duties in Vietnam was cleaning helicopters that had 
transported soldiers killed in action.  This duty entailed 
his hosing the interior of the helicopters to wash out the 
blood.  The Veteran has only associated this assertion with 
his hepatitis claim as a source of exposure to contaminated 
body fluids.  Thus, the Board has not addressed it in 
conjunction with the PTSD claim.  In sum, as discussed above, 
the Board finds the preponderance of the evidence is against 
the claim.  38 C.F.R. §§ 3.1(n), 3.301, 3.303, 3.304(f).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

VA outpatient records note the Veteran's diagnosis with 
hepatitis C in 2000.  The May 2007 VA examination report 
notes the Veteran told the examiner he believed he contracted 
the hepatitis C virus during his service in Vietnam.  The 
specific risk factors he noted were unprotected sex with 
Vietnamese prostitutes, tattoos obtained in Vietnam, and his 
purported exposure to human blood while washing the interior 
of helicopters that had transported soldiers killed in 
action.  The Veteran reported the blood splashed on his arms 
and legs, and may also have gotten on his face.  (Emphasis 
added).

The examiner noted the onset of the Veteran's hepatitis C as 
the late 1990s, which is what the Veteran told him.  The 
examiner rendered a diagnosis of hepatitis C and noted 
further that the Veteran most likely contracted it in 
Vietnam.  He cited the Veteran's risk factors essentially 
verbatim as reported to him by the Veteran, and opined the 
most significant risk factor the Veteran encountered in 
Vietnam was "exposure to the blood on the helicopter which 
he says may have entered his mucus membranes on his face."  
(Emphasis added).

In light of the noted inconsistencies and others noted below, 
the Board deems the May 2007 report inadequate for appellate 
review purposes and must refer the report back to the 
examiner for clarification.  The examiner reported reviewing 
the claims file and associated records.  Yet, the examiner 
failed to resolve the discrepancy between the appellant's 
reported receipt of tattoos in Vietnam, and his October 1969 
service separation examination report which found normal skin 
and no body marks, and hence, no evidence of tattoos.  
Further, service treatment records are entirely negative for 
any entries related to complaints, findings, or treatment 
for, skin disorders or any sexually transmitted disease.  The 
Veteran also denied any history of skin disorders or venereal 
disease on his October 1969 Report Of Medical History for his 
examination at separation.
  
The Board also needs clarification of the examiner's notation 
that the onset of the Veteran's hepatitis C was in the late 
1990's, but later in his report he placed it as the 1960's in 
Vietnam.  Records in the claims file also note the Veteran's 
diagnosis of and treatment for alcohol abuse, but the 
examiner did not comment on whether that is a risk factor in 
the Veteran's contraction of hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  The issue of the appeal is whether 
there is at least a 50-50 probability the 
Veteran's hepatitis C is etiologically 
linked to his active service.

2.  The AMC/RO shall refer the claims 
file, and a copy of this remand, to the 
examiner who conducted the May 2007 
examination for clarification.  Request 
the examiner to specifically state whether 
he based his opinion on the etiology of 
the Veteran's hepatitis C on the service 
treatment records and other medical 
records in the claims file; or, solely on 
the medical history the Veteran reported 
to him.  If the latter, was the examiner's 
opinion definitive, or was it provisional 
and dependent on the reliability and/or 
verification of the Veteran's subjective 
report?  The examiner should assess if the 
Veteran's documented alcohol abuse is a 
factor in his development of hepatitis C.  
The Board requests a full explanation of 
any opinion rendered.

If the examiner who conducted the May 2007 
examination is not available, then the 
claims file should be referred to an 
equally qualified examiner to answer the 
questions set forth above.  Should the 
substitute examiner advise an opinion 
cannot be rendered without an examination, 
the AMC/RO must arrange it.  The claims 
file must be provided for review as part 
of any examination.

The examiner is advised that the term "at 
least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility."  Rather, it 
means the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

4.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


